Order entered June 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01383-CR

                              VARINA G. HARDIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-80250-2012

                                           ORDER
       The Court GRANTS the State’s May 23, 2013 motion to extend time to file its brief. We

ORDER the State to file its brief by July 5, 2013.


                                                      /s/   DAVID EVANS
                                                            JUSTICE